In an action, inter alia, to recover damages for breach of contract, breach of fiduciary duty, and fraud, the plaintiff appeals from an order of the Supreme Court, Kings County (Rosenberg, J.), dated April 29, 2003, which, among other things, granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
After the defendants established their prima facie entitlement to summary judgment, the burden shifted to the plaintiff to produce evidentiary proof in admissible form sufficient to raise a triable issue of fact to defeat the motion (see CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). However, the plaintiff presented mere conclusions and unsubstantiated allegations, which were insufficient to raise a triable issue of fact *458(see Alvarez v Prospect Hosp., supra at 325; Zuckerman v City of New York, supra at 562). Therefore, the Supreme Court properly granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint.
The plaintiff’s remaining contentions are without merit. Prudenti, EJ., Cozier, Ritter and Spolzino, JJ., concur.